DETAILED ACTION
This office action is responsive to the amendment filed 5/13/2022.  As directed, claims 1, 7, 9, 11, 13-18 have been amended, claim 12 has been canceled, and claim 19 has been added.  Thus claims 1-11 and 13-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/13/2022.  These drawings are acceptable.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 depends from a canceled claim.  For purposes of examination, claim 14 depends from claim 1.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 depends from a canceled claim.  For purposes of examination, claim 14 depends from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (6,432,071).
Regarding claim 1, Hsieh discloses a vibrating ball assembly (abstract lines 1-10) comprising: an inner shell (10) that defines an inner shell interior (inner surfaces) and includes an outer surface (outer surfaces), wherein the inner shell includes an upper hemisphere (10) and a lower hemisphere (10) (col. 1 lines 62-65), a first shell portion (the outer perimeter portions as first shell portion) and a second shell portion (i.e. the inner side walls of chambers 135 as second shell portion which separate the inner chambers 135),  a motor (133) positioned in the inner shell interior, wherein the motor (133) is secured to a motor mount bracket (136) that includes a motor portion (i.e. vertical portion as motor portion which is secured to the motor; fig.2)and a shell portion (i.e. horizontal portion adjacent portion 136a) that are formed as a single piece (as shown in fig. 2, the bracket 136 is formed as a single piece), wherein the motor is secured to the motor portion (as shown the motor is secured to the vertical portion) and wherein the shell portion (horizontal portion) is secured to the second shell portion (col. 2 lines 18-20); an eccentric weight (134) that is configured to be rotated by the motor (133), and an outer cover (11) at least partially covering the outer surface of the inner shell (col. 1 lines 62-65), wherein the outer shell includes a reduced vibration section (section adjacent and behind batteries 20 opposite the motor) positioned in the lower hemisphere (as shown in fig. 4, the lower hemisphere includes a lower portion under the batteries 20; the lower portion as reduced vibration section is opposite and furthest away from the motor thereby forming a reduced vibration section since the distance of the region from the vibration source results in less amplitude).
Regarding claim 2, Hsieh discloses when the motor (133) is activated the eccentric weight (134)  is rotated and vibrations having at least first (higher)  and second (lower) amplitudes are transmitted to the outer cover (11) (i.e. amplitude will vary based on distance from the vibration source), wherein the first amplitude (higher) is greater than the second amplitude (lower), wherein the first amplitude (higher) is transmitted to the upper hemisphere (upper hemisphere that is adjacent the motor; fig. 4) and the second amplitude (lower) is transmitted to the reduced vibration section (as shown in fig. 4, the lower hemisphere includes a lower portion under the batteries 20; the lower portion as reduced vibration section is opposite and furthest away from the motor thereby forming a reduced vibration section since the distance of the region from the vibration source results in less amplitude).
Regarding claim 3, Hsieh discloses in fig. 4 the eccentric weight (134) is positioned in the upper hemisphere (as shown, the weight is in the upper hemisphere in fig. 4).
Regarding claim 4, Hsieh discloses wherein the motor  (133) is positioned at least partially in the lower hemisphere (as shown in fig. 4, the female connecting section 121 of the lower hemisphere extend upward above a lower end of the motor 133.  Thus, at least a lower end of the motor is located with the female connecting portion 121 of the lower hemisphere). 
Regarding claim 7, Hsieh discloses the upper and lower hemispheres are separated by an equatorial plane (center plane), the outer cover (11) includes a demarcation circle that demarcates the reduced vibration section (as shown in fig. 1, the protrusions are separated by circumferential lines of latitude.  Lower hemisphere lines of latitude below the equator being able to demarcate where the lower hemisphere begins which contains the reduced vibration section).
Regarding claim 8, Hsieh discloses the demarcation circle (central circumferential line) includes a center that is coaxial with a lower pole (i.e. lower/south pole) of the outer cover (11) (as shown, the axis of the circular line and the axis of the poles are aligned).
Regarding claim 9, Hsieh discloses the upper and lower hemispheres are separated by an equatorial plane (center plane), the inner shell (10) includes a lower wall (inner lower walls) that spans the lower hemisphere (as shown, the lower side walls span the lower hemisphere) and is parallel to the equatorial plane (i.e. as shown in fig. 4, the lower side walls adjacent  portion 136a, and horizontal portions on which battery 20 lies are parallel to the equatorial plane), wherein the lower wall is positioned between the motor (133) and the lower pole (as shown, the lower side walls are between the motor adjacent the top of the lower hemisphere and the pole at the bottom of the lower hemisphere).
Regarding claim 10, Hsieh discloses the inner shell (10) includes a lower wall (lower side walls) that spans the lower hemisphere (as shown, the lower side walls span the lower hemisphere), wherein the lower wall is positioned between the motor (133) and the reduced vibration section (as shown, the lower side walls are between the motor adjacent the top of the lower hemisphere and the reduced vibration section at the bottom of the lower hemisphere).
Regarding claim 13, Hsieh discloses the second shell portion (sidewalls of chambers 135) includes a bracket seat on which the shell portion (136) of the motor mount bracket is seated (as shown in fig. 2, the shell portion 136 is seated on a sidewall portion via a screw), wherein the motor mount bracket is secured to the bracket seat by a fastener (i.e. screw) extending through the second shell portion (col. 2 lines 18-25); wherein the fasteners are accessible from an inner shell exterior (as shown in fig. 2, the inner shell and fasteners are accessible to the exterior when opened).
Regarding claim 14, Hsieh discloses the motor shaft (shaft that holds the weight 134) extends through a shaft opening (hole 132) defined in the motor portion (walls of hole 132)  of the motor mount bracket, wherein the eccentric weight (134) is positioned in the upper hemisphere on an upper side of the motor portion (walls of hole 132) of the motor mount bracket (fig. 4 show the weight 134 in the upper portion in the upper hemisphere) and the motor (133) is positioned on a lower side of the motor portion (walls of hole 132) of the motor mount bracket (as shown the motor is lower than the weight and extends to a lower side of the motor portion) and at least partially in the lower hemisphere ((as shown in fig. 4, the female connecting section 121 of the lower hemisphere extend upward above a lower end of the motor 133.  Thus, at least a lower end of the motor is located with the female connecting portion 121 of the lower hemisphere). 
Regarding claim 15, Hsieh discloses the electronics assembly is received in an opening (i.e. 122) defined in the first and second contacts 123; w herein the inner shell includes a first shell portion (the outer perimeter portions as first shell portion) and a second shell portion (i.e. the inner side walls of chambers 135 as second shell portion which separate the inner chambers 135),


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Campbell et al. (6,707,177).
Regarding claim 5, Hsieh discloses a motor shaft (holding the weight 134) and a motor that extends from the upper hemisphere to the lower hemisphere (but does not specifically disclose the motor shaft extends from the lower hemisphere to the upper hemisphere.  However, Campbell teaches in fig. 2 the motor shaft (24) extends through the motor (10).  Thereby the shaft of Hsieh would be able to extend to the It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hsieh with a shaft extending throughout the motor to the lower side of the motor as taught by Campbell to provide the advantage of enhanced prevention of shaft disengagement since the shaft would be located deeper within the motor assembly.
Regarding claim 6, Hseih discloses in fig. 4 that the motor shaft includes a rotation axis (axis of shaft that weight 134 spins around) that is oriented vertically (as shown the axis is vertical).
Regarding claim 16 Hsieh discloses a vibrating ball assembly (abstract lines 1-10) comprising: an inner shell (10) that defines an inner shell interior (inner surfaces) and includes an outer surface (outer surfaces), wherein the inner shell includes an upper hemisphere (10) and a lower hemisphere (10) (col. 1 lines 62-65), a motor (133) positioned in the inner shell interior,
an eccentric weight (134) that is configured to be rotated by the motor (133), and an outer cover (11) at least partially covering the outer surface of the inner shell (col. 1 lines 62-65), wherein the outer shell includes a reduced vibration section (section adjacent and behind batteries 20 opposite the motor) positioned in the lower hemisphere (as shown in fig. 4, the lower hemisphere includes a lower portion under the batteries 20; the lower portion as reduced vibration section is opposite and furthest away from the motor thereby forming a reduced vibration section since the distance of the region from the vibration source results in less amplitude); wherein the inner shell includes a first shell portion (the outer perimeter portions as first shell portion) and a second shell portion (i.e. the inner side walls of chambers 135 as second shell portion which separate the inner chambers 135), wherein the motor (133)  is secured to a motor mount bracket (136) that includes a motor portion (i.e. vertical portion as motor portion which is secured to the motor; fig.2)and a shell portion (i.e. horizontal portion adjacent portion 136a) that are formed as a single piece (as shown in fig. 2, the bracket 136 is formed as a single piece), wherein the motor is secured to the motor portion (as shown the motor is secured to the vertical portion) and wherein the shell portion (horizontal portion) is secured to the second shell portion (col. 2 lines 18-20); the second shell portion (sidewalls of chambers 135) includes a bracket seat on which the shell portion (horizontal portion 136) of the motor mount bracket is seated (as shown in fig. 2, the shell portion 136 is seated on a sidewall portion via a screw), wherein the motor mount bracket is secured to the bracket seat by a fasteners (i.e. screw) extending through the second shell portion (col. 2 lines 18-25); the motor shaft includes a rotation axis (axis of shaft that weight 134 spins around)  that is oriented vertically (as shown the axis is vertical). the eccentric weight (134)  is positioned in the upper hemisphere (as shown, the weight is in the upper hemisphere in fig. 4); the outer cover (11)  includes a demarcation circle (hemisphere connecting region line as demarcation circle) that demarcates the reduced vibration section (as shown in fig. 1, the hemispheres are separated by an exterior circumferential line at the connecting portions 121, 137 which thereby demarcates where the lower hemisphere begins which contains the reduced vibration section); the demarcation circle (central circumferential line) includes a center that is coaxial with a lower pole (i.e. lower/south pole) of the outer cover (11) (as shown, the axis of the circular line and the axis of the poles are aligned); an electronics assembly (the combination of electronics 133, 136, 20 as electronics assembly)  that defines an electronics assembly axis (axis along the connecting region 121, 131 as electronics assembly axis which extends through the regions of the electronics assembly), wherein the upper and lower hemispheres are separated by an equatorial plane (central equator), and wherein the electronics assembly axis is co-planar with the equatorial plane (as shown, the equatorial plane is along the plane of the connecting region); the electronics assembly is received in an opening (i.e. 122) defined in the first and second  contacts 123; w herein the inner shell includes a first shell portion (the outer perimeter portions as first shell portion) and a second shell portion (i.e. the inner side walls of chambers 135 as second shell portion which separate the inner chambers 135).
Hsieh discloses a motor shaft (holding the weight 134) and a motor that extends from the upper hemisphere to the lower hemisphere (but does not specifically disclose the motor shaft extends from the lower hemisphere to the upper hemisphere.  However, Campbell teaches in fig. 2 the motor shaft (24) extends through the motor (10).  Thereby the shaft of Hsieh would be able to extend to the It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Hsieh with a shaft extending throughout the motor to the lower side of the motor as taught by Campbell to provide the advantage of enhanced prevention of shaft disengagement since the shaft would be located deeper within the motor assembly.
Regarding claim 17, Hsieh discloses the inner shell (10) includes a lower wall (lower side walls) that spans the lower hemisphere (as shown, the lower side walls span the lower hemisphere), wherein the lower wall is positioned between the motor (133) and the reduced vibration section (as shown, the lower side walls are between the motor adjacent the top of the lower hemisphere and the reduced vibration section at the bottom of the lower hemisphere).

Allowable Subject Matter
Claims 11, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 last paragraph that wall 132 is not a bracket and there is no bracket of a single piece.  Examiner respectfully disagrees as bracket 136 is a single piece.  Thus, Hseih teaches this limitation as claimed.
Applicant argues on page 11 last paragraph that Hseih does not disclose a demarcation circle as in amended claim 7.  Examiner respectfully disagrees. As shown in fig. 1, the protrusions are separated by circumferential lines of latitude.  Lower hemisphere lines of latitude below the equator being able to demarcate where the lower hemisphere begins which contains the reduced vibration section. Thus, Hseih teaches this limitation as claimed.
Applicant argues on page 12 1st and 2nd paragraphs that Hseih does not teaches the limitations in amended claims 9 and 13.  Examiner respectfully disagrees.  As shown in fig. 4, the lower side walls adjacent  portion 136a, and horizontal portions on which battery 20 lies are parallel to the equatorial plane.  As shown in fig. 2, the inner shell and fasteners are accessible to the exterior when opened. Thus, Hseih teaches these limitations as claimed.

Applicant’s arguments, with respect to amended claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785